—In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the 'Supreme Court, Kings County, entered March 20, 1972, in favor of plaintiff, upon a jury verdict of $25,000. Judgment reversed, on the law and the facts, with costs, and complaint dismissed. In our opinion, plaintiff failed to present proof sufficient to justify the trial court’s presenting the ease to the jury for its decision. No competent proof as to the temperature of the steam pipe in question was presented by plaintiff and hence the judgment must be reversed and the complaint dismissed. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.